Citation Nr: 1728802	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a schedular rating higher than 10 percent for a left knee disability.

2.  Entitlement to a schedular rating higher than 10 percent for a right knee disability.

3.  Entitlement to an extraschedular rating.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


REMAND

The Veteran served on active duty from September 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In February 2011, January 2014, and July 2015, the Board remanded this case for further development.  In April 2016, the Board issued a decision in which it denied the Veteran's bilateral knee schedular increased rating claims and remanded the claims for consideration on an extraschedular basis, as well as his claim seeking entitlement to a TDIU.  Thereafter, the Veteran appealed the Board's denial of his schedular increased rating claims to the United States Court of Appeals for Veterans Claims (Court), after which the parties to this appeal entered into a Joint Motion for Partial Remand (Joint Motion).  As reflected in the April 2017 Joint Motion, which was granted by the Court in an April 2017 Order, the parties agreed that the portion of the Board's decision denying the Veteran's schedular bilateral knee increased rating claims should be vacated, in order to procure range of knee motion measurements consistent with the recent precedential Court decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing positions, and, if possible, with the range of the opposite undamaged joint).  

Additionally, while the RO has undertaken the Board's remand directives pertaining to the Veteran's claims seeking bilateral knee extraschedular increased ratings and entitlement to a TDIU, readjudicated the claims, and recertified them to the Board, these claims are inextricably intertwined with the schedular increased rating claims being remanded per the Joint Motion, as the development of these schedular increased rating claims will likely produce evidence relevant to the extraschedular and TDIU claims.  Thus, these claims will also be remanded.  

Accordingly, the case is REMANDED to the RO to obtain range of bilateral knee motion per Correia, as well as the Veteran's recent, outstanding VA treatment records:

1.  Obtain the Veteran's VA treatment records dated from January2016.

2.  Schedule the Veteran for a new VA examination to assess the current severity of the Veteran's bilateral knee disabilities, to include specific findings regarding pain on range of motion testing, per Correia.  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of his left and right knee symptoms, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left and right knees should be tested for pain on both active and passive motion (flexion and extension), in both weight-bearing and nonweight-bearing positions.

The examiner is asked to characterize the effect of the Veteran's bilateral knee disabilities on his ability to perform the duties associated with his former career as a grain farmer.  

3.  Finally, readjudicate the Veteran's bilateral knee disability increased rating claims on a schedular and extraschedular basis, as well as his claim seeking a TDIU.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

